PER CURIAM.
The controversy in this appeal centers on the question of whether Wood and Company, an insurance brokerage firm located in Georgia, does business within the State of Florida so as to give rise to long-arm jurisdiction under section 48.193, Florida Statutes (1987). Based upon the record before this court, the jurisdictional issue cannot be resolved. We, therefore, remand to the trial court with directions to vacate the order of dismissal and to conduct an evi-*89dentiary hearing on the issue. See Dinsmore v. Martin Blumenthal Assoc., 314 So.2d 561 (Fla.1975) (where plaintiff failed to show defendant conducted general course of business in Florida, plaintiff would be afforded another opportunity to meet burden of proof under long-arm statute).
Remanded with directions.